     Case 5:19-cv-00077-LGW-BWC Document 55 Filed 07/01/20 Page 1 of 15
                                                                                    FILED
                                                                         John E. Triplett, Acting Clerk
                                                                          United States District Court

                                                                     By MGarcia at 11:09 am, Jul 01, 2020


            In the United States District Court
            for the Southern District of Georgia
                     Waycross Division

DAVID L. RUTAN and MICHELLE E.
RUTAN,

       Plaintiffs,                               No. 5:19-cv-77

       v.

THE CARSWELL CHEROKEE TRUST;
WILLIAM GLENN JOHNS a/k/a BILLY
JOHNS and W.G. JOHNS; HAMPTON
BEESLEY, AS TRUSTEE FOR THE
CARSWELL CHEROKEE TRUST;
TERRELL SHEEN; and DOES 1-50.

       Defendants.

                                   ORDER

      Before the Court is a series of motions by Defendants The

Carswell Cherokee Trust (the “Trust”), William Glenn Johns a/k/a

Billy Johns and W.G. Johns (“Johns”), Hampton Beesley as Trustee

for the Trust, and Terrell Sheen (collectively “Defendants”) all

of whom seek dismissal of the amended complaint (the “Amended

Complaint”) filed by Plaintiffs David and Michelle Rutan (the

“Rutans” or “Plaintiffs”), proceeding pro se. Dkt. Nos. 22, 30,

38, 41, 50. Each of Defendants’ motions have been fully briefed

and are ripe for review. For the reasons below, Defendants’ Motions

to   Dismiss   will   be   GRANTED.   All   remaining   relief   sought        by
     Case 5:19-cv-00077-LGW-BWC Document 55 Filed 07/01/20 Page 2 of 15



Defendants, including the motion to quash service, will be DENIED

as moot.

                                    BACKGROUND

      This   case    arises   out    of    what   Plaintiffs    describe     as   an

elaborate and fraudulent financial scheme perpetuated by Defendant

Johns in conjunction with the other Defendants. Plaintiffs purport

to   have    already    obtained     judgments     against     some   or   all    of

Defendants in separate matters filed in Montana State Court. See

Dkt. No. 20 at 2-3. Plaintiffs plead that each of these judgments

has been domesticated in Georgia state courts. Id.

      In their original complaint (the “Original Complaint”), filed

in September 2019, Plaintiffs alleged that Johns is a “self-

proclaimed Real Estate Guru” who has spent the past three decades

“scheming people out of their homes and/or hard-earned money.”

Dkt. No. 1 at 5. They allege generally that Johns “hides assets by

virtue of unofficial trusts and then appoints a management company

to   collect   the     payments   for     the   items   associated    with   these

trusts.” Id. at 6. They contend that Johns is a felon with “a long-

standing history of financial malefices” and that he is “guilty of

Wire Fraud, RICO, Tax Evasion and IRA Implosion.” Id. at 5-6.

Ultimately, they seek “a Receivership and/or Liquidator. . . to

resolve its’ outstanding judgments against Defendant Johns.” Id.

at 6.




                                          2
    Case 5:19-cv-00077-LGW-BWC Document 55 Filed 07/01/20 Page 3 of 15



       In   a   separate    section      captioned    “Violations,”      Plaintiffs

contend that Defendants “have engaged in acts and practices that

constitute and will constitute violations of Federal Law.” Id. at

7. They then cite to various federal code sections, including the

Consumer Credit Protection Act (“CCPA”), the Racketeer Influenced

and Corrupt Organizations Act (“RICO”), and the federal criminal

code sections for wire fraud and perjury. 1 The facts outlining

these alleged “violations,” however, were enigmatic, sometimes

vaguely     referencing         past     litigation     and     sometimes      simply

describing      the    federal    code    section     cited.    See    id.   at    7-8.

Plaintiffs subsequently listed causes of action for fraud, “aiding

and abetting fraudulent conveyance and breaches of fiduciary dity

[sic]”, and “punitive damages and costs,” each of which they

supported with a vague set of facts. Id. at 8-9.

       In   early     October    2019,    Plaintiffs    filed    a    Motion      for    a

Temporary Restraining Order and Preliminary Injunction in which

they   allege       that   Defendants     were   deliberately         destroying        or

removing evidence relevant to the case. See Dkt. No. 10. Plaintiffs

sought an order enjoining any such activity. Id. On October 11,

2019, the Court held a hearing on the Plaintiffs’ motion during



1 In their claim alleging wire fraud, Plaintiffs cite to 18 U.S.C. 3237, which

is a jurisdictional provision concerning criminal offenses that are begun in
one district and completed in another. The Court will assume that Plaintiffs
intended to cite to 18 U.S.C. § 1343, the code section for the crime of wire
fraud. Nevertheless, Plaintiffs have failed to identify any civil action arising
out of these criminal statutory provisions.


                                           3
    Case 5:19-cv-00077-LGW-BWC Document 55 Filed 07/01/20 Page 4 of 15



which the Court expressed “serious concerns with regard to the

Court’s [subject matter] jurisdiction” based on the allegations in

the Original Complaint. Dkt. No. 15 at 3. Specifically, the Court

noted that the Plaintiffs had not alleged diversity of citizenship

between the parties, nor could the Court discern from the Original

Complaint whether a federal question had been raised. Based on

these concerns, the Court denied Plaintiffs’ motion but granted

them leave to amend their pleading. See Dkt. No. 13.

      In   late   October,   Plaintiffs    filed    the   Amended     Complaint

which, in most respects, is substantially similar to the Original

Complaint. 2 It does, however, modify the causes of action section

by removing the fraud counts and replacing them with counts for

“obstruction of justice” (Count I) and “violations of RICO” (Count

II). See Dkt. No. 20 at 10-15. In Count I, Plaintiffs allege that

Defendants    impeded    their   efforts    to     collect   on   a   judgment

domesticated in Georgia by “notif[ying] homeowners that if they

pay as instructed by the court . . . Defendants will immediately

move forward with foreclosure and eviction of the homeowners.” Id.

at 10. This, according to Plaintiffs, violated 18 U.S.C. § 1512,

a federal statute criminalizing witness, victim, or informant

tampering. Id.




2 Plaintiffs did not identify Defendants Beesley and Sheen as defendants until
they filed their Amended Complaint.


                                      4
     Case 5:19-cv-00077-LGW-BWC Document 55 Filed 07/01/20 Page 5 of 15



       Plaintiffs also allege in Count I that Defendants, by counsel,

sent a “threatening letter” to Plaintiffs’ “title company,” which

they formed to facilitate their collection efforts. Id. at 11. In

the letter, Defendants threatened the company with litigation “if

it did not immediately cease collection efforts.” Id. Plaintiffs

argue that in doing so Defendants violated 18 U.S.C. § 1509, the

federal criminal obstruction of justice statute.

       Finally, in Count I, Plaintiffs reiterated the allegations

from    their     motion   for   a   preliminary     injunction   regarding

Defendants’ alleged efforts to destroy evidence. Id. They also

seem to argue that at the October hearing on Plaintiffs’ motion,

Defendants presented to the Court an affidavit from an “agent” of

Defendants that Defendants knew contained false information. Id.

at   11-12.     This,   Plaintiffs   argue,   also   violated   the   witness

tampering statute. Id. at 12.

       In Count II, Plaintiffs allege that they:

       “were defrauded by Defendant Johns during a valuable
       property    exchange   in    where   Defendant   Johns
       misrepresented the facts, made false representations
       including an Estoppel Affidavit and other documents,
       that Plaintiffs relied upon to be true, all while
       Defendants Johns use [sic] a fraudulent Trust of which
       he was ‘Trustee’ to distance his liability.


Id. ¶ 20. Plaintiffs then go on to describe other individuals who

were allegedly defrauded by Johns. See id. at 14-15. In accordance

with Local Rule 9.1, Plaintiffs also appended a “Rico Statement”



                                       5
   Case 5:19-cv-00077-LGW-BWC Document 55 Filed 07/01/20 Page 6 of 15



to their Amended Complaint by which they offered more details about

their claims.

     In     their    request     for   relief,   Plaintiffs      ask     for   an

“appointment of a Receiver/Liquidator,” a finding pursuant to Rule

52 of the Federal Rules of Civil Procedure that “Defendants named

herein committed the violations alleged herein,” and “a permanent

injunction enjoining Defendants, their officers, agents servants

[sic], employees, and attorneys from violating” the CCPA, RICO,

and certain federal criminal statutes. Id. at 16. Plaintiffs also

seek several million dollars in damages, which they itemized for

each Defendant in the Amended Complaint. Id. at 16-17.

     In November 2019, Defendants Johns and the Trust filed a

Motion to Dismiss under Rules 12(b)(5), 12(b)(6), and 9(b) of the

Federal Rules of Civil Procedure contending that Plaintiffs had

not alleged sufficient facts to state a claim for relief under the

relevant pleading standards and alternatively that Plaintiffs had

failed to effectuate proper service on the Trust. See Dkt. No. 22.

Defendants    also   argued     that   their   claims   were    barred   by    the

doctrines of res judicata and collateral estoppel based on the

judgments    entered    in     the   Montana   actions.   Id.    In    response,

Plaintiffs argued, inter alia, that they were “not seeking to

relitigate he basis of the Original Judgment” but rather that they

were “seeking to establish a Receivership for the recovery of said




                                        6
   Case 5:19-cv-00077-LGW-BWC Document 55 Filed 07/01/20 Page 7 of 15



Judgments and also seeking damages for the additional harm caused

to Plaintiffs post Judgment.” Dkt. No. 29 at 4.

     In December 2019, Defendant Beesley filed a Motion to Dismiss

or in the Alternative to Quash Plaintiffs’ proof of service. Dkt.

No. 30. Beesley argued that process was insufficient against him

because the return of service Plaintiffs filed with the Court

indicated that Beesley had been served with the summons before the

summons had been issued. Id. at 2. He also sought dismissal of the

Amended Complaint for largely the same reasons set forth in Johns

and the Trust’s motion: that Plaintiffs failed to state a claim

for relief. Id. at 4-5. In a subsequent motion to dismiss, Beesley

acknowledged that he had ultimately been served by Plaintiffs but

reiterated his basis for dismissal under Rules 12(b)(6) and 9(b).

Dkt. No. 38.

     In February 2020, Defendant Sheen moved under Rule 4(m) to

dismiss the action against him based on Plaintiff’s failure to

timely effectuate service on him. Dkt. No. 41. In March, Sheen

filed a second motion to dismiss in which he acknowledged that he

had ultimately been served but contended that the case should

nonetheless be dismiss because service was untimely. Dkt. No. 50.

He also argued in the alternative that the claims against him

should   be   dismissed   under   Rules   12(b)(6)   and   9(b).   Each   of

Defendants’ motions are now pending before the Court.




                                    7
      Case 5:19-cv-00077-LGW-BWC Document 55 Filed 07/01/20 Page 8 of 15



                                   LEGAL STANDARD

       Rule 8 of the Federal Rules of Civil Procedure provides that

a claim for relief must contain “a short and plain statement of

the claim showing that the pleader is entitled to relief.” Fed. R.

Civ. P. 8(a)(2). To satisfy this standard, a pleading must contain

“enough facts to state a claim to relief that is plausible on its

face.”     Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).

“A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009). In determining whether a plaintiff

has    met    this    pleading      requirement,    the   Court    accepts    the

allegations in the complaint as true and draws all reasonable

inferences in favor of the plaintiff. Ray v. Spirit Airlines, Inc.,

836 F.3d 1340, 1347 (11th Cir. 2016). However, the Court does not

accept as true threadbare recitations of the elements of the claim

and     disregards       legal     conclusions      unsupported    by     factual

allegations. Iqbal, 556 U.S. at 678-79. At a minimum, a complaint

should       “contain     either     direct   or    inferential        allegations

respecting      all     the   material   elements    necessary    to    sustain   a

recovery under some viable legal theory.” Fin. Sec. Assurance, Inc.

v. Stephens, Inc., 500 F.3d 1276, 1282–83 (11th Cir. 2007) (per

curiam) (quoting Roe v. Aware Woman Ctr. for Choice, Inc., 253 F.3d

678, 683 (11th Cir. 2001)).


                                         8
   Case 5:19-cv-00077-LGW-BWC Document 55 Filed 07/01/20 Page 9 of 15



       Moreover, under Rule 9(b) of the Federal Rules of Civil

Procedure, claims alleging “fraud or mistake” must “state with

particularity the circumstances constituting fraud or mistake.”

Fed. R. Civ. P. 9(b). This standard applies to complaints asserting

claims under RICO. See Ambrosia Coal & Const. Co. v. Pages Morales,

482 F.3d 1309, (11th Cir. 2007)

                                   DISCUSSION

       The Amended Complaint falls short of satisfying the pleading

standards under Rules 8 and 9. Indeed, Plaintiffs’ pleading and

appended   RICO     Statement   are   largely       disorganized     deluges    of

allegations and information that fail to form a recognizable

federal    cause    of   action.   Though     the   Court     understands     that

Plaintiffs may be frustrated by their tumultuous history with

Defendants, the judiciary “is not an appropriate forum simply to

air grievances.” Stengel v. Hogan, No. 18-cv-3390, 2018 U.S. Dist.

LEXIS 200031, at *5 (D. Md. Nov. 27, 2019). To obtain relief,

Plaintiffs must allege facts sufficient to “state a claim to relief

that is plausible on its face.”         Bell, 550 U.S. at 570. They have

not done so here. Moreover, the Court is sympathetic to the fact

that   Plaintiffs    are   proceeding       pro   se.   As   such,   the   Amended

Complaint is construed more liberally than one drafted by a lawyer.

See Tannenbaum v. U.S., 148 F.3d 1262, 1263 (11th Cir. 1998).

Nevertheless, no measure of liberal construction can create a

properly pleaded complaint out of the Original Complaint or Amended


                                        9
   Case 5:19-cv-00077-LGW-BWC Document 55 Filed 07/01/20 Page 10 of 15



Complaint filed here. Moreover, the Court specifically directed

Plaintiff to Rules 8 and 9 and gave them an opportunity to recast

their complaint so as to properly put forth a cause of action.

Unfortunately for the Rutans, the Amended Complaint falls far short

of what is required to survive the Motions to Dismiss filed in

this case.

       In Count I, Plaintiffs point to a series of criminal statutes

that they contend Defendants violated. However, “the fact that a

federal statute has been violated and some person harmed does not

automatically give rise to a private cause of action in favor of

that person.” Touche Ross & Co v. Redington, 99 S. Ct. 2479, 2485

(1979) (quoting Cannon v. University of Chicago, 441 U.S. 677, 688

(1979)). Plaintiffs have not pointed to any statutory provision

that   creates   a   private   cause    of   action   arising   out   of   the

obstruction or the tampering statutes. Thus, even assuming that

the allegations from Count I did constitute violations of federal

law—perhaps a generous assumption—Plaintiffs have not stated a

claim for which the relief they seek can be granted.

       Second, Plaintiffs contend that Defendants violated RICO.

Unlike the statutes cited in Count I, RICO does contain a provision

that creates a private civil cause of action. See 18 U.S.C.

§ 1964(c).    Nonetheless, Plaintiffs have not alleged sufficient

facts to state a claim for relief under that section. Indeed, to

state a civil claim under RICO, Plaintiffs must allege (1) that


                                       10
      Case 5:19-cv-00077-LGW-BWC Document 55 Filed 07/01/20 Page 11 of 15



Defendants “committed a pattern of RICO predicate acts under 18

U.S.C. § 1962, (2) that Plaintiffs “suffered injury to business or

property,        and     (3)    that      Defendants       “racketeering         activity

proximately caused the injury.” Simpson v. Sanderson Farms, Inc.,

744 F.3d 702, 705 (11th Cir. 2014). Moreover, the Eleventh Circuit

has     held    that   in      order    to    satisfy     the   heightened       pleading

requirements under Rule 9, stating a RICO claim requires plaintiffs

to      plead     “(1)      the        precise       statements,        documents,    or

misrepresentations made, (2) the time and place of and person

responsible for the statement; (3) the content and manner in which

the statements misled the Plaintiffs; and (4) what the Defendants

gained by the alleged fraud.” Ambrosia, 482 F.3d at 1316-17.

        Here, Plaintiffs state their fraud allegations in exceedingly

vague and general terms. For example, Plaintiffs contend in Count

II that they were “defrauded” by Johns in a “property exchange”

whereby        Johns   “misrepresented             the   facts”    and    “made    false

representations” upon which Plaintiffs “relied upon to be true.”

Dkt. No. 20 at 14. These allegations are precisely the type of

“[t]hreadbare recitals of the elements of a cause of action” which

the Supreme Court has rejected. Iqbal, 556 U.S. at 678. Plaintiffs

do not specify the nature of the “property exchange,” nor what

particular         facts        were         misrepresented        or      how     those

misrepresentations caused Plaintiffs harm. Instead, Plaintiffs




                                              11
      Case 5:19-cv-00077-LGW-BWC Document 55 Filed 07/01/20 Page 12 of 15



merely      make    conclusory       statements       suggesting     that   one    of

Defendants engaged in fraudulent activity.

        Though     there   are    portions      of   the   Amended   Complaint     and

appended RICO Statement that set forth some additional detail about

Plaintiffs’ claims, it is difficult to decipher which allegations

are merely history and which form a substantive basis for their

RICO cause of action. For instance, in describing the predicate

act    of   “Fraud”    from      “2005-present”       in   their   RICO   statement,

Plaintiffs describe fraudulent activities by Johns beginning in

2005 but then later state, “[v]iolations of Defendants pertaining

to Plaintiffs claims in the case now expanded to RICO in about May

2018.” Dkt. No. 20-15 at 7-8. Plaintiffs then cite to various

sources that document an “organized scheme of racketeering and the

Ponzi style fraud,” but they offer strikingly little detail in the

allegations themselves. Dkt. No. 20-15 at 7-8.

        Moreover,     while   many    of   Plaintiffs’       allegations    seem    to

center around Defendant Johns, it is difficult to decipher what

role, if any, other Defendants played in the alleged scheme. For

instance, in the RICO Statement, Plaintiffs vaguely state that the

John Doe Defendants “assist with the operations, management and

transactional detail to facilitate the purpose of the Enterprise.”

Id. at 15. The facts offered to support their claims against other

Defendants are also woefully inadequate. This is perhaps best

illustrated in Plaintiffs’ latest filing in response to Sheen’s


                                           12
      Case 5:19-cv-00077-LGW-BWC Document 55 Filed 07/01/20 Page 13 of 15



second Motion to Dismiss wherein Plaintiffs “admit[] that the

[Amended Complaint] is not artfully drafted and needs to be amended

to specifically apply stated facts and provide additional facts in

order to properly inform [Sheen] of the claims against him.” Dkt.

No.    52.   Ultimately,   the   Court     finds   based    on   all   of   these

deficiencies, Plaintiffs have not stated a viable claim for relief

under RICO.

        Finally,   Plaintiffs    purport    on   multiple   occasions       to   be

seeking a “[r]eceivership and/or Liquidator in this matter to

resolve its’ outstanding judgments.” See Dkt. No. 20 at 7. In

federal court, money judgments are enforced by means of a “writ of

execution” as set forth under Rule 69. See Brank v. Banking & Trust

Co. v. Ramsey, 559 Fed. App’x 919, 923 (“Under Rule 69(a), ‘[a]

money judgment is enforced by a writ of execution, unless the court

directs otherwise.”) (quoting Fed. R. Civ. P. 69(a)). That Rule

provides that the procedures for executing a judgment “must accord

with the procedure of the state where the court is located, but

federal statute governs to the extent it applies.” Fed. R. Civ. P.

69(a)(1). Here, Plaintiffs have failed to identify any federal

statutes calling for a receivership under these facts, nor do they

articulate clearly why Georgia law would necessitate such a process

here.

        Additionally, even if a receivership were merited under the

alleged facts, the Court finds that, at least in this instance,


                                      13
      Case 5:19-cv-00077-LGW-BWC Document 55 Filed 07/01/20 Page 14 of 15



“[r]ule 69 is not available to enforce state court judgments in

federal court.” See Marietti v. Santacana, 111 F. Supp. 3d 129,

134 (D. P.R. 2015) (collecting cases). Indeed, Plaintiffs allege

that the judgments were originally rendered in Montana state court

and     thereafter     domesticated     in    Georgia.   It   is   unclear   why

Plaintiffs     would    be   unable   to     enforce   judgments   against    any

property Defendants might have in Georgia via Georgia state courts.

Murkier still is how they could do so in federal court.

        As a final matter, although Plaintiffs have not moved to file

yet another amended complaint, they do hint in one of their filings

that they may need to do so. Dkt. No. 52 at 2. They do not specify,

however, the nature of the amendment they intend to file other

than to state that the amendment would “ad [sic] clarity and

substance to the complaint.” Dkt. No. 52 at 2. To the extent that

Plaintiffs are here seeking leave to amend again, such a motion

will be DENIED for futility. See Burger King Corp. v. Weaver, 169

F.3d 1310, 1319 (11th Cir. 1999) (finding that motions to amend

may     be   denied,    inter   alia,    for    “repeated     failure   to   cure

deficiencies by amendments previously allowed” and “futility of

amendment”).

                                   CONCLUSION

        For the reasons above, Defendants’ Motions to Dismiss, dkt.

nos. 22, 30, 38, 41, 50, are GRANTED to the extent they seek

dismissal under Rules 9(b) or 12(b)(6) of the Federal Rules of


                                        14
   Case 5:19-cv-00077-LGW-BWC Document 55 Filed 07/01/20 Page 15 of 15



Civil Procedure. Defendants’ Motions to dismiss or quash on the

basis of improper service are DENIED as moot. To the extent

Plaintiffs seek leave to file a second amended complaint, that

motion is DENIED. All other pending motions are DENIED as moot.

The Clerk is DIRECTED to close this case.

      SO ORDERED, this 1st day of July, 2020.




                                                                 ___
                                        HON. LISA GODBEY WOOD, JUDGE
                                        UNITED STATES DISTRICT COURT
                                        SOUTHERN DISTRICT OF GEORGIA




                                   15
